Citation Nr: 1044881	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-23 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1965 to 
February 1966,  and from November 1968 to December 1969.  He died 
in February 2005.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied 
entitlement to service connection for the cause of the Veteran's 
death.

The Board remanded this case in October 2008 for provision of the 
proper notice regarding the evidence necessary to substantiate 
the claim and so that a medical opinion could be provided to 
resolve this claim.  Notice letters were provided in November 
2008 and January 2009, which satisfied the first directive of the 
remand.  A medical opinion was provided in October 2009, but the 
examiner offered no rationale for the opinion.  Accordingly, the 
Board remanded this case again in May 2010 so that another 
medical opinion could be obtained.  


FINDINGS OF FACT

1.  The death certificate establishes that the Veteran died on 
February [redacted], 2005; the listed cause of death is small cell cancer 
of the left tonsil.

2.  The preponderance of the evidence establishes that the 
Veteran's service-connected duodenal ulcer substantially and 
materially contributed to the Veteran's death.



CONCLUSION OF LAW

The criteria for service connection of the cause of the Veteran's 
death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board 
is granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II.  Analysis

When a Veteran dies from a service connected disability, VA shall 
pay Dependency and Indemnity Compensation (DIC) to the Veteran's 
surviving spouse.  38 U.S.C.A. § 1310.  The death of a Veteran 
will be considered service connected when the 
evidence establishes that a service connected disability was 
either the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases may 
be presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within the applicable 
presumptive period, and specific threshold requirements are met.  
38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, 
disability that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  

To establish service connection, there must be a competent 
diagnosis of a disability; medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may 
include some medical matters, such as describing symptoms or 
relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination, the benefit of 
the doubt is afforded the claimant.

The Veteran died in February 2005.  The cause of death listed on 
the death certificate is small cell cancer of the left tonsil.  
The appellant contends that the Veteran's inability to retain 
nourishment due to his service-connected duodenal ulcer 
contributed to his death.  She essentially asserts that the 
Veteran starved to death because doctors could not insert a 
feeding tube due to his duodenal ulcer.

An April 2004 VA medical record notes the Veteran had a resection 
of an intestinal blockage in February 2004 and also a resection 
of the duodenum, which was the site of previous bleeds.  They 
created a gastrojejunostomy.  A July 2004 VA X-ray examination 
report notes surgical clips in the right upper quadrant.  The 
Veteran reported continued dysphagia.  He was still able to eat 
soft foods.  In January 2005, a VA discharge medical record shows 
the Veteran had a past medical history of squamous cell carcinoma 
of the left oropharynx status post chemotherapy and radiation 
therapy with minimal improvement.  The Veteran's case was 
discussed at the tumor board and the overall recommendation was 
for hospice care, which the Veteran and his family agreed to.  
During the hospice stay, there was an increased difficulty in 
taking by mouth and it was desired that he be evaluated for 
percutaneous endoscopic gastrotomy tube placement.  He was 
admitted for evaluation by gastrointestinal service and placement 
was attempted on January 27, 2005.  The physician was unable to 
perform the procedure secondary to poor anatomy subsequent to 
multiple abdominal surgeries.  There was a family conference on 
January 28, 2005 and the family decided to discharge to home.  
The plan was to consult the interventional radiology department 
to see if they would be able to place the percutaneous endoscopic 
gastrotomy tube.  If not, they would consult general surgery to 
determine if an open procedure was possible.
A VA examiner was requested to provide an opinion on whether the 
status postoperative duodenal ulcer contributed to the Veteran's 
death.  An undated handwritten note reportedly from a VA 
physician indicates the claim file had been reviewed and that the 
issue could not be resolved without resort to mere speculation.

An October 2009 VA examination report notes the chronological 
list of treatment from 1972 to 2005, then the examiner's opinion 
that it was "less likely than not (less than 50/50 probability) 
that the Veteran's postoperative duodenal ulcer contributed 
substantially or materially to his death."  The examiner did not 
offer any rationale for this opinion, nor may a rationale be 
gleaned from the report, as it only consists of a chronological 
accounting of the Veteran's treatment since 1972.

A May 2010 VA examination report written by the same physician 
who provided the October 2009 report noted the chronological list 
of treatment from 2004 to 2005.  This time, the examiner opined 
that, based on the documents in the claim file,  he was "unable 
to state that the Veteran's postoperative duodenal ulcer 
contributed substantially or materially to his death without 
resort to speculation and conjecture."

In correspondence dated three days later, the VA examiner 
informed the RO that the appellant had contacted him to discuss 
the case.  He stated "I tried to be as honest in my opinion as I 
could be and give the benefit to the veteran so that the rater 
could decide in her favor if he wished . . . I also explained 
that I could not say without speculation, based upon what is in 
the c-file, thereby allowing the rater to decide in her favor, 
[if] he wished."  

The VA physician makes apparently contradictory statements about 
the relationship between the Veteran's service-connected duodenal 
ulcer and his death.  The October 2009 report contained a 
negative nexus opinion, while the May 2010 report states that 
speculation would be required to render an opinion.  However, the 
examiner attempted to reconcile these statements in the May 2010 
correspondence to the RO, in which he indicated that he had 
deliberately phrased his May 2010 opinion in a way that would 
allow the RO to grant the claim.  The evidence as it stands does 
not show by a preponderance that the Veteran's service-connected 
duodenal ulcer did not substantially and materially contribute to 
the Veteran's death.  As such, service connection for the cause 
of the Veteran's death is warranted.  See 38 C.F.R. §§ 3.309(c), 
3.312.


ORDER

Service connection for the cause of the Veteran's death is 
granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


